Exhibit PRESS RELEASE For Immediate Distribution Contact:Intrepid Potash, Inc. William Kent Phone:303-296-3006 Intrepid Announces Financial Results for Second Quarter Denver, Colorado; August 6, 2009 – Intrepid Potash, Inc. (NYSE:IPI), today announced second quarter 2009 financial results with net income of $14.4 million.Earnings before interest, taxes, depreciation and amortization (EBITDA) for the second quarter of 2009 were $31.5 million.Earnings for the second quarter of 2009 were $0.19 per diluted share, net of a downward accounting adjustment of $0.04 per diluted share associated with operating at lower production rates. Highlights for the Second Quarter 2009: · As of June 30, 2009, we had $119 million of cash, no outstanding debt, and $125 million of availability under our revolving credit facility. · The average net realized sales price for potash in the second quarter 2009 was $674 per short ton ($743 per metric ton) compared to $425 per short ton ($468 per metric ton) in the same period of 2008. · Adjusted net income for the second quarter of 2009 was $17.4 million compared to adjusted pro forma net income of $31.6 million in the same period of 2008. · Potash “cash operating” cost of goods sold, net of by-product credits,in the second quarter of 2009 was $251 per short ton, which includes an adjustment for “abnormal production” associated with our reduced operating rates, of approximately $63 per short ton. · Potash sales in the second quarter were 80,000 short tons compared to 213,000 short tons in the second quarter of · Potash production in the quarter was 131,000 short tons compared to 210,000 short tons produced in the second quarter of 2008, as we continued to manage supply in response to decreased customer demand. 1 · Average net realized sales price for langbeinite, which we market under the name of Intrepid Trio™, was $338 per short ton ($373 per metric ton) in the second quarter of 2009 compared to $188 per short ton ($207 per metric ton) in the second quarter of 2008.The net realized price for Intrepid Trio™ was $330 per short ton in the first quarter of · Sales of Intrepid Trio™ were 45,000 short tons in the second quarter of 2009 compared to 47,000 short tons in the second quarter of 2008. · Langbeinite production in the second quarter decreased to 45,000 short tons compared to 58,000 short tons produced in the second quarter of 2008. · Gross margins in the second quarter of 2009 for potash were $363 per short ton or 54 percent compared to 62 percent in the three months ended June 30, 2008.Gross margins for Intrepid Trio™ were $138 per short ton or 41 percent compared to 43 percent in the same period of 2008. · Capital investments in the second quarter of 2009 totaled $25 million bringing the year-to-date total to $49 million. “Potash sales volumes continue to be at reduced levels as dealers showed greater hesitancy to refill their inventories and to take on price risk during the second quarter” said Bob Jornayvaz, Intrepid’s CEO.“We are working with our customers to move our products forward in the supply chain in order to be in position to provide just-in-time delivery to the end users of our product as soon as demand returns to more normal levels.Due to the uncertainty around the price of potash, we believe that the tons currently being sold in the market are being applied directly onto the ground and are not being used to restock dealer inventory bins.Despite the challenging market, we were able to generate positive free cash flow during the quarter and we continue to invest in our business to increase efficiencies in order to reduce our operating costs per ton.Our balance sheet remains strong which allows us to continue to work with our customers in mutually beneficial ways to ensure that product is in place when more normal demand returns.” Market
